Citation Nr: 1131444	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative residuals of prostate cancer, to include secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The appellant served on active duty from August 1971 to August 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

The appellant appeared at a Board hearing via video teleconference in February 2010 before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file.

In March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development as directed in the March 2010 Board remand.

2.  The preponderance of the probative evidence indicates that prostate cancer is not related to an in-service disease or injury.


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) and (e) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b).

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Neither the appellant nor the his representative has asserted that VA failed to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of active duty such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Veterans who served in the Republic of Vietnam are presumed to have been exposed to certain herbicides, including Agent Orange, and certain diseases are presumed to have been incurred in or aggravated by service due to herbicide exposure if they have manifested to a compensable degree at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), (iii).  Prostate cancer is among the diseases VA has determined is associated with herbicides exposure.  38 C.F.R. § 3.309(e).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


Analysis

Service treatment records do not contain any references to complaints or symptoms that may indicate prostate cancer.  One instance of a sexually transmitted disease is recorded, but no prostate gland involvement was noted or diagnosed. The physical examination report at separation reflects that the appellant's genitourinary system was assessed as normal.  Significantly, the appellant does not assert that his prostate cancer developed during active service or within one year of his separation from active service, as the medical evidence of record reflects he was diagnosed with prostate cancer in March 2006.  He underwent a radical prostatectomy in May 2006.  Thus, there is no factual basis for service connection either on a direct basis or on a presumptive basis for a chronic disease.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  

The appellant does, however, assert that on one occasion he may have landed in Vietnam.  (Emphasis added).  If so, a rebuttable presumption would arise that he was exposed to Agent Orange.  The preponderance of the evidence, however, shows the appellant never set foot in the Republic of Vietnam.

Service personnel records note that, from August 1973 to August 1974, the appellant served with the 4th Munitions Maintenance Squadron, which was a unit of the 8th Tactical Fighter Wing (8th TFW) at Ubon Airfield, Thailand.  His medals and decorations include both the Vietnam Service and the Republic of Vietnam Campaign Medals, which were awarded to most personnel who served in the Vietnam Theater of Operations at large, regardless of whether there was actual service within the borders of Republic of Vietnam.

The appellant testified at the February 2010 hearing that, on one occasion in 1973, he and other airmen were ordered on temporary duty to a classified location, where they in fact landed but returned to Ubon after a relatively short period of time.  Although the appellant related that no crew member or passenger who traveled with him stated that they actually landed at a location in Vietnam, the appellant believes the plane did land in Vietnam, refuel, and then return to Ubon.  (Emphasis added).  In December 2006, along with his notice of disagreement, the appellant submitted a copy of a putative official special order, dated in July 1973, which authorized temporary duty to a classified location for an estimated period of 90 days, effective October 1973. 

The Board remanded the case for additional development related to the document the appellant provided.  The back of the document listed the name of several airmen other than the appellant.  As a result of the fact the document is torn, the entire Social Security numbers of only the first four airmen are readable.  The Board instructed the AMC/RO to check those Social Security numbers to determine if either or all four had a VA claims file and, if so, did either or all claim service in Vietnam.  The AMC/RO determined that two of the four had VA claims files, neither of the two claimed service in Vietnam, and their service personnel records did not indicate any service in Vietnam.  

The Board also instructed the AMC/RO to obtain a copy of the appellant's military pay records from the Defense Finance and Accounting Service.  A review of the appellant's military pay records for 1973 did not reveal any evidence showing the that the appellant served in the Republic of Vietnam.

The putative special order referenced 8th TFW Mobility Plan 400-1; so the Board directed historical research.  An April 2011 report of the Archivist of the Air Force historical Research Agency reflects that the document the appellant submitted was issued for exercise purposes only, and that it was in no sense an official document.  That is why copies of such documents generally are not included in the service personnel records.  The report noted the fact that, in October 1973, the Vietnam War was over and, in accord with the 1972 Paris Peace Accords, all United States Air Force offensive forces had been removed from Vietnam.  The Archivist specifically noted that he also considered the prospect of Cambodia and Laos, but the conflict in those countries had also ceased, and the unit histories repeatedly recorded that there were no combat missions during October to December 1973.  He then considered whether the 8th TFW use of a gunnery range located in Thailand may have required the expertise and presence of personnel from the appellant's unit, but the unit histories just did not make any mention of their presence.  

The Archivist's report then noted that the October 1973 period was a very quiet one for the 8th TFW.  The Fourth Arab-Israeli War, and the ensuing Arab oil embargo, erupted, and flying operations halted secondary to the fuel shortage.  The only temporary duty noted in unit histories concerned the travel of some munitions personnel within Thailand to resolve a problem with mismatched pylons for weapons.

The Archivist then noted that he found a reference to an October 1973 Mobility Exercise which the 8th TFW maintenance complex conducted, which the Archivist opined was the source of the putative special order.  The putative order was published for exercise purposes only.  "No one really went anywhere."  The reason why the destination location was noted as "Classified Location" was because it was not intended to specify any particular or actual location, but only an exercise location, and the 8th TFW went through the motions in place.  The Archivist noted further that a mobility plan, such as 8th TFW Mobility Plan 400-1, could not execute or provide the authority for an actual special order.  The authority of an actual special temporary duty order would have come from a higher headquarters, such as the Pacific Air Command.  The Archivist's report attached a transcript of the 8th TFW activities during the period in question.  There is no mention of anyone, to include the Veteran, being deployed to the Republic of Vietnam for any reason.

When closely scrutinized, the appellant's asserted basis for his claim was speculative from its inception.  The evidence developed on remand confirms that fact.  Given the totality of the evidence of record, the Board is constrained to find the preponderance of the evidence shows the appellant did not set foot in the Republic of Vietnam and is against the claim.  38 C.F.R. §§ 3.307, 3.309(e).  The Board finds his recall to the contrary speculative at best, and incredible and unreliable.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to service connection for post-operative residuals of prostate cancer, to include secondary to in-service herbicide exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


